Case 19-16253-amc        Doc 34    Filed 03/30/20 Entered 03/30/20 11:21:45             Desc Main
                                   Document     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                               PHILADELPHIA DIVISION


In re: REBECCA LIBERTY                          )
        Debtor(s)                               )
                                                )   CHAPTER 13
KINECTA FEDERAL CREDIT UNION                    )
     Moving Party                               )   Case No.: 19-16253 (AMC)
                                                )
  v.                                            )
                                                )   Hearing Date: 4-28-20 at 11:00 AM
REBECCA LIBERTY                                 )
    Respondent(s)                               )   11 U.S.C. 362
                                                )
WILLIAM C. MILLER                               )
     Trustee                                    )
                                                )
                                                )
                                                )

         NOTICE OF MOTION, RESPONSE DEADLINE, AND HEARING DATE

        Kinecta Federal Credit Union has filed a Motion For Relief From The Automatic Stay
       with the Court for relief from the automatic stay of 11 U.S.C. 362.

         Your rights may be affected. You should read these papers carefully and discuss
       them with your attorney, if you have one in this bankruptcy case. (If you do not have
       an attorney, you may wish to consult an attorney.)

              1. If you do not want the court to grant the relief sought in the motion or if you
       want the court to consider you views on the motion, then on or before April 14, 2020 you
       or your attorney must do all of the following:

                       (a) file an answer explaining your position at:
                                   United States Bankruptcy Court
                                      Robert N.C. Nix Building
                                    900 Market Street, Suite 400
                                    Philadelphia, PA 19107-4299


        If you mail an answer to the bankruptcy clerk’s office for filing, you must mail it
       early enough so that it will be received on or before the date stated above; and

                       (b) mail a copy to the movant’s attorney:
                              Morton & Craig LLC
                              Attn.: William E. Craig, Esquire
                              110 Marter Avenue, Suite 301
                              Moorestown, NJ 08057




                                                -1-
Case 19-16253-amc      Doc 34    Filed 03/30/20 Entered 03/30/20 11:21:45            Desc Main
                                 Document     Page 2 of 2




             2. If you or your attorney do not take the steps described in paragraphs 1(a) and
      1(b) above and attend the hearing, the court may enter an order granting the relief
      requested in the motion.

             3. A hearing on the motion is scheduled to be held before the Honorable
      Ashely M. Chan on April 28, 2020 at 11:00 am in Courtroom number 4, United States
      Bankruptcy Court, Robert N.C. Nix Building, 900 Market Street, Suite 400, Philadelphia,
      PA 19107-4299.

              4. If a copy of the motion is not enclosed, a copy of the motion will be provided
      to you if you request a copy from the attorney named in paragraph 1(b).

            5. You may contact the Bankruptcy Clerk’s office at 215-408-2800 to find out
      whether the hearing has been canceled because no one filed an answer.



      Date: 3/30/20

                                    /s/ William E. Craig
                                    William E. Craig, Esquire
                                    Morton & Craig LLC
                                    Attorney for Kinecta Federal Credit Union




                                             -2-
